Citation Nr: 1426473	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, claimed as histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was before the Board in June 2011, the Board granted reopening of the Veteran's claim for service connection for lung disability and remanded the reopened claim for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran contends that he has a lung disability that began while on active duty.  

A November 1971 service treatment record (STR) notes the Veteran's history of passing out, resulting in a three day hospitalization with no diagnosis.  A July 1973 STR notes that the Veteran had hyperpigmentation of unknown etiology.  According to an October 1973 STR, the Veteran reported general weakness and that a physician stated he had healed pulmonary tuberculosis.  A chest X-ray examination disclosed no active infiltration but an enlarged, calcified paratracheal lymph node was noted.  

In October 1973, the Veteran was tentatively approved for VA outpatient treatment for "possible T.B."  From October 1973 to November 1973, the Veteran was hospitalized in a VA facility for possible inactive pulmonary tuberculosis and investigation for pulmonary disease and increased pigmentation.  An initial impression of rule out pulmonary tuberculosis and rule out Addison's disease was provided.  The Veteran reported being told that a chest X-ray in service suggested healed tuberculosis one year prior.  Chest X-rays disclosed paratracheal enlargement with calcification.

A February 1976 VA hospital admission summary notes a 1973 finding of a left upper lobe lesion that was determined to be "cocceal micosis."  The Veteran denied exposure to tuberculosis or chronic lung infections and reported increased shortness of breath upon exertion.  Examination revealed that the Veteran's lungs had decreased breath sounds in the right and left lower lobes posteriorly, but were otherwise clear.  A chest X-ray revealed superior mediastinal mass, "probably old calcified granuloma," with no active lung disease.  The VA hospital impression was rule out viral syndrome, rule out microplasma pneumonia, rule out sarcoidosis, and status post-Addison's disease.  

In November 1993, the Veteran received VA outpatient treatment for symptoms of occasional tremulousness and fatigue with a noted history of histoplasmosis in 1971 and Addison's disease from 1971 to 1973.  The Veteran was assessed with altered adrenal tissue perfusion, altered lung tissue, and gas exchange perfusion. 

In a March 1994 statement, the Veteran reported developing a tan that did not go away, flu-like symptoms, and fatigue in 1971, after being stationed in the Philippines.  He stated that he often went to sick bay but nothing was diagnosed and that he would become winded and dizzy during three mile runs in service.  He reported being tested for tuberculosis while on active duty and remembered VA hospital physicians stating that he likely incurred histoplasmosis in the Philippines when he was in a jungle area that had a lot of birds.

A July 1974 VA treatment record notes that a current chest X-ray study revealed calcified paratracheal lymph node with no evidence of active lung disease and no significant change since an October 1973 chest X-ray study.

In October 1997, the Veteran reported being told he had tuberculosis at a separation examination.  He stated that he checked into a VA hospital for further treatment, but the VA physicians determined he had histoplasmosis that scarred his lungs and adrenal glands, which resulted in Addison's disease.

A May 2006 VA treatment note reports chest X-ray results of markedly enlarged and calcified lymph nodes in the right superior mediastinum that appeared stable and stable calcified granuloma in the right apex with deformity of the left distal clavicle which may be post traumatic.  The impression was, "findings suggestive of prior granulomatous disease, appearing stable.  No acute findings."

In an August 2006 VA thyroid examination, the VA examiner noted that Addison's disease was diagnosed in 1973 and the etiology was determined to be due to chronic granulomatous disease, "i.e., tuberculosis or histoplasmosis which caused scarring of both lungs and adrenal gland."

In a May 2008 VA respiratory examination, the VA examiner noted that the Veteran was morbidly obese when determining that the etiology of the Veteran's Addison's disease was unclear due to unconfirmed histoplasmosis, possible neurogenic sarcoidosis, tobacco use, and intermittent bronchitis.  In an August 2009 VA Form 9 and February 2011 Board testimony, the Veteran asserted that he was not obese, was never treated for asthma, and was told by a different physician that the May 2008 VA examiner was discussing a different patient's case in the examination report.

An August 2009 buddy statement from fellow service member, J.O., reports that in 1971, the Veteran told him he had scarring in his lungs due to tuberculosis and was concerned that J.O.'s family was exposed.  The Veteran's wife also remembered the Veteran returning home after his separation examination and telling her that a chest X-ray revealed he had tuberculosis.  She noted that while in a VA hospital for about a month after separation for service, the doctors determined that the Veteran did not have tuberculosis, but they believed he had histoplasmosis, which scarred his lungs and adrenal glands and caused Addison's disease.  

In a February 2011 Board hearing, the Veteran stated that histoplasmosis caused scarring of his lungs, which a doctor told him was the same as the calcified paratracheal lymph nodes evidenced in a July 1974 radiograph report.  The Veteran also reported shortness of breath that the doctors told him was due to scarring on his lungs.  

According to a February 2011 VA treatment note, the Veteran inquired whether his adrenal insufficiency was due to histoplasmosis.  A VA physical reviewed medical documents from 1970 and noted that tuberculosis and histoplasmosis, "are traditionally listed as possible infectious etiologies of adrenal insufficiency."  However, the VA physician stated that he was not able to clearly identify the etiology of the Veteran's condition.

In a June 2011 Board remand, further development was requested to obtain additional VA hospital records from October to November 1973 and to afford the Veteran a VA examination. 

In an August 2011 VA examination, the Veteran reported having scarring of his lungs after he left military service and a possible diagnosis of tuberculosis.  He noted that he had had shortness of breath with exertion ever since 1971, with difficulty breathing until 1973, when a chest X-ray revealed scarring in the left lung.  The Veteran stated he never took medication for tuberculosis or was treated for histoplasmosis.  The VA examiner reviewed prior chest X-ray results and noted calcified pretracheal lymph node with no evidence of active infiltrate in July 1974 that had not changed since separation from active military service.  A September 2009 chest X-ray report notes a history of pulmonary fungal infection and an impression of no acute abnormalities and bulky mediastinal calcified lymphadenopathy, similar to a July 2009 report of bulky calcified mediastinal and hilar lymph nodes.

In a September 2011 addendum, the examiner diagnosed mediastinal calcified lymphadenopathy, with normal lung function.  The VA examiner opined that it was less likely as not caused by or a result of histoplasmosis in the military because there was no confirmed testing for histoplasmosis in service, chest X-rays immediately after separation from military service were inconsistent, showing calcifications of the lymph nodes on one report but not another, and that chest X-ray findings of scarring were nonspecific and could be caused by other lung conditions.  The examiner further noted that that the most recent chest X-ray in 2009 showed calcifications of lymph nodes.

After reviewing the August 2011 VA examination report and September 2011 VA addendum opinion, the Board has determined that the originating agency did not substantially comply with the June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the August 2011 VA examination report and September 2011 VA opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran's representative requested remand because the VA examiners did not address the Veteran's statements that he experienced shortness of breath since service.  The Board agrees that the August 2011 and September 2011 reports failed to provide an opinion with adequate supporting rationale as to whether the Veteran's lung disability was incurred in active service because they do not discuss competent lay evidence that the Veteran began experiencing shortness of breath in service and continued to experience shortness of breath ever since.  Further, the September 2011 opinion failed to comment on evidence that the Veteran was diagnosed with tuberculosis in service when determining that a lung disability was not incurred in service because there was no evidence of a diagnosis of histoplasmosis in service.  Competent statements from the Veteran, J.O., and the Veteran's wife report that the Veteran was told he had tuberculosis in service but the diagnosis was later changed to histoplasmosis after separation from service.  The subsequent VA opinion must specifically address the evidence related to tuberculosis and the Veteran's competent lay assertions of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from September 2011 to the present.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from September 2011 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed lung disability.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each lung disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The examiner is directed to specifically comment on the Veteran's statements that he developed shortness of breath after returning from the Philippines in service and that a physician told him his shortness of breath was due to scarring of the lungs.  The examiner is also directed to specifically comment on lay evidence of record of a diagnosis of tuberculosis in service and the lay statements that the Veteran's diagnosis of tuberculosis was updated to histoplasmosis after separation from service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



